DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
The abstract of the disclosure is objected to because it contains legal phraseology and is 253 words.  Correction is required.  
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation " the second feature point " in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (A Parallel LSTM-based Missing Body Feature Point Completion in Video Frames Satoshi Yamanaka, Chonho Lee, Susumu Date DOI 10.1109/CSCI49370.2019.00121 2019 International Conference on Computational Science and Computational Intelligence (CSCI) pages 646 to 651 ©2019 IEEE) hereinafter referenced as Yamanaka in view of Woo et al (US 2017/0154471 Al), hereinafter referenced as Woo.

Regarding Claim 1, 
Yamanaka discloses, a human body portion tracking method, comprising: (Fig.2 an example division of six body parts and Fig.5 flow of the proposed method that estimates missing values. Obtaining a precise posture of a subject for further analysis of movement or activity, page 646, section 1 INTRODUCTION). obtaining a first image from an image capturing apparatus, wherein the first image captures a first section and a second section of a human body portion at a first time point, and the first section of the human body portion connects to the second section of the human body portion; (A video is the image capturing apparatus.Fig.1 (b) first frame which is the first image shows the left arm in green to the left side of the image, the left arm is divided into left shoulder  which is the first section and the left upper arm which is the second section. page 646, section 1 INTRODUCTION and Section C proposed method).

[AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Elbow point, left upper arm is second section)][AltContent: textbox (Shoulder point, left shoulder is first section)][AltContent: arrow][AltContent: arrow] 
    PNG
    media_image1.png
    178
    123
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    166
    98
    media_image2.png
    Greyscale

identifying a first reference point and a second reference point from the first image, wherein the first reference point indicates a location of the first section of the human body portion at the first time point, and the second reference point indicates a location of the second section of the human body portion at the first time point;
(Fig.1 (b) In this figure the point near the shoulder called shoulder point is the first reference point and the point near the elbow called elbow point is the second reference point as seen in in the first frame of the video called the first image captured at the first time point. The shoulder point indicates the location of the of the first section which is the shoulder and the elbow point indicates the location of the second section which is the upper arm at the first time point which the time point of the first frame. page 646, section 1 INTRODUCTION). 
Yamanaka does not explicitly teach determining a position relationship between the first section and the second section of the human body portion according to three-dimensional coordinates of first reference point and the second reference point.
Woo teaches determining a position relationship between the first section and the second section of the human body portion according to three-dimensional coordinates of first reference point and the second reference point. (Fig.1 and Fig. 7 and Para [0056 and Para [0063], Para [0067-0068]. The first section is the palm and the second section is the finger. The first reference point is the base point and the second reference point is the finger tip. Para [0056] Such operations are performed so as to segment a palm and a finger in order to estimate a posture of the finger corresponding to the sub-object from an image of the segmented hand, and at this time, the finger and the palm are segmented in the image of the hand by using a morphological operation. Woo further teaches, Para[0063] In more detail, the inverse kinematics described above is used in the present invention to estimate a posture of the finger, wherein the inverse kinematics is used to estimate parameters of joints when the reference coordinates and the location of the end point are provided, and the base point obtained from the camera is assigned as an origin of the reference coordinates and the location of the fingertip is set as the end point.)
Yamanaka discloses, obtaining a second image through the image capturing apparatus, wherein the second image captures the first section but not the second section of the human body portion at a second time point (Fig.1 (b) second frame which is the second image where the first section which is the left shoulder is captured but the second section which is the left upper arm is not shown at the second point in time which is when the second frame is taken. (page 646, section 1 INTRODUCTION and Section C proposed method.)).
[AltContent: textbox (4th Reference point)][AltContent: arrow][AltContent: textbox (3rd Reference point)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    168
    93
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    147
    79
    media_image4.png
    Greyscale

Yamanaka discloses, identifying a third reference point from the second image, wherein the third reference point indicates a location of the first section of the human body portion at the second time point; and (Fig.1 (b) second frame which is the second image captures the left shoulder point which is the third reference point and it indicates a location of the of the first section which is the left shoulder at the second point in time which is when the second frame is taken. (page 646, section 1 INTRODUCTION and Section C proposed method.)).
Yamanaka does not explicitly teach predicting a three-dimensional coordinate of a fourth reference point by using a three-dimensional coordinate of the third reference point and the position relationship, wherein the fourth reference point indicates a location of the second section of the human body portion at
	the second time point.

Woo teaches predicting a three-dimensional coordinate of a fourth reference point by using a three-dimensional coordinate of the third reference point and the position relationship, wherein the fourth reference point indicates a location of the second section of the human body portion at the second time point. (Fig. 8 and Fig. 4 Para [0082-0086] shows the process of pinching where the three-dimensional coordinate of the lost fingertip which is the fourth reference point is obtained using the positional relationship previously determined between the palm first reference point and finger second reference point.)

YAMANAKA and WOO are combinable because they are in the same field of endeavor of estimating missing body points, one can incorporate the technology of generating coordinates including depth information obtained through a camera, as taught by WOO in 3D, into the method disclosed by YAMANAKA.
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify YAMANAKA in light of WOO' s teaching above.
The motivation/suggestion for combining is to automatically generate co-ordinates to estimate the posture of a missing body part such as a finger in 3D.  (WOO, Fig. 1, Para [0024-0026]).

Regarding Claim 2,
Yamanaka discloses, wherein the step of determining the position relationship between the first section and the second section comprises: connecting the first reference point of the first section and the second reference point of the second section in the first image, to form a body link between first reference point and the second reference point as the position relationship. (Fig.1 (b) first frame which is the first image shows the left arm in green to the left side of the image, the left arm is divided into left shoulder which is the first section and the left upper arm which is the second section. The first reference point is the shoulder point and the second reference point is the elbow point and they are connected to form a body link as the position relationship, as marked in the FIG of Claim 1 above and shown in FIG.1 (b).  page 646, section 1 INTRODUCTION and Section C proposed method).

Regarding Claim 3,
Yamanaka does not explicitly teach wherein the step of predicting the three-dimensional coordinate of the fourth reference point comprises: determining the three-dimensional coordinate of the fourth reference point 
Woo teaches wherein the step of predicting the three-dimensional coordinate of the fourth reference point comprises: determining the three-dimensional coordinate of the fourth reference point. (Fig.8 Para [0082-0086] shows the process of pinching where the three-dimensional coordinate of the lost fingertip which is the fourth reference point is obtained.) 
Yamanaka discloses, by connecting the third reference point and the fourth reference point in the second image along with the body link. (Fig.1 (b) and Fig.5 second frame which is the second image shows the left shoulder which is the first section and the left upper arm which is the second section. The third reference point is the shoulder point and the fourth reference point is the elbow point and they are connected to form a body link. Fig. 4 shows an example of ranges when the left shoulder and the left elbow become the origin, respectively.  page 646-648, section III A LSTM-BASED MISSING VALUE ESTIMATION and Section C proposed method).
[AltContent: textbox (Body
Link)][AltContent: arrow][AltContent: textbox (4th Reference point)][AltContent: arrow][AltContent: textbox (3rd reference point)][AltContent: arrow]
    PNG
    media_image5.png
    275
    510
    media_image5.png
    Greyscale



Regarding Claim 4,
Woo discloses, determining a base point located at an end of the first section at the second time point; and estimating a location of a target point located at the second section according to the locations of a middle point located between the first section and the second section and the base point in the second image based on inverse kinematics, wherein the inverse kinematics is a mathematical process of calculating parameters of joints, and the middle point, the base point, and the target point are considered as the joints; and adjusting the three-dimensional coordinate of the fourth reference point according to the location of the target point. (Fig.5, Fig.7 and Fig.8 Para [0055] a feature point is detected by modeling the segmented sub-object and a palm region linked to the sub-object based on a pre-set algorithm. Here, the feature point includes an end point of hand based on a base point and depth information of a finger. The first section is the palm and the second section is the finger. The base point is located at the end of the palm or first section, the middle point in between the palm and finger or second section and the target point located at the end of the finger after the pinching operation. Woo further teaches, Para [0063] In more detail, the inverse kinematics described above is used in the present invention to estimate a posture of the finger, wherein the inverse kinematics is used to estimate parameters of joints when the reference coordinates and the location of the end point are provided, and the base point obtained from the camera is assigned as an origin of the reference coordinates and the location of the fingertip is set as the end point. adjusting the 3D co-ordinates (Fig. 8 and Fig. 4 Para [0082-0086] shows the process of pinching where the three-dimensional coordinate of the lost fingertip which is the fourth reference point is obtained and adjusted as described in Para [0113-0114].).
[AltContent: textbox (Middle Point)][AltContent: arrow][AltContent: textbox (Base Point)][AltContent: textbox (Target Point)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    921
    1141
    media_image6.png
    Greyscale

Regarding Claim 5,
Yamanaka discloses, determining a motion model of the second section according to the first image and at least one previous image, wherein the at least one previous image is obtained before the first image, and the motion model is a mathematical model which simulates motion of the second section; (Fig.1(a) and Fig.1(b) and Fig. 5. Here Fig.1(a) is the previous image obtained before the first image. Yamanaka teaches a modified OpenPose model, which determines a mathematical motion model (as shown in Fig.5) of the second section. [Abstract] OpenPose, a deep learning-based model, detects body feature points that form the posture of a subject from moving images. OpenPose is often used for action recognition. However, there are cases where the feature points cannot be detected due to image blurring or a part of the human body being shielded. Yamanaka further discloses, we propose a deep learning-based point estimation model that performs data completion of missing body feature points, which cannot be captured by OpenPose. The model is constructed based on Long Short-term Memory (LSTM) that takes consecutive frames in a video. In order to improve estimation accuracy, we revised the model by considering the following two extensions, namely, the division of body parts and the use of relative coordinates.) Woo discloses, and adjusting the three-dimensional coordinate of the fourth reference point according to the motion model. (Para [0113-0114]).

Regarding Claim 6,
Woo discloses, determining a base point located at an end of the first section at the second time point; and estimating a location of a target point located at the second section according to the locations of a middle point located between the first section and the second section and the base point in the second image based on inverse kinematics, wherein the inverse kinematics is a mathematical process of calculating parameters of joints, and the base point, the middle point and the target point are considered as the joints; and adjusting the three-dimensional coordinate of the fourth reference point based on the motion model according to the location of the target point. (Fig.5, Fig.7 and Fig.8 Para [0055] a feature point is detected by modeling the segmented sub-object and a palm region linked to the sub-object based on a pre-set algorithm. Here, the feature point includes an end point of hand based on a base point and depth information of a finger. The first section is the palm and the second section is the finger. The base point is located at the end of the palm or first section, the middle point in between the palm and finger or second section and the target point located at the end of the finger after the pinching operation. Woo further teaches, Para [0063] In more detail, the inverse kinematics described above is used in the present invention to estimate a posture of the finger, wherein the inverse kinematics is used to estimate parameters of joints when the reference coordinates and the location of the end point are provided, and the base point obtained from the camera is assigned as an origin of the reference coordinates and the location of the fingertip is set as the end point. adjusting the 3D co-ordinates (Fig. 8 and Fig. 4 Para [0082-0086] shows the process of pinching where the three-dimensional coordinate of the lost fingertip which is the fourth reference point is obtained and adjusted as described in Para [0113-0114].).

Claim 7 is rejected for the same reasons as Claim 1
Claim 8 is rejected for the same reasons as Claim 2
Claim 9 is rejected for the same reasons as Claim 3
Claim 10 is rejected for the same reasons as Claim 4
Claim 11 is rejected for the same reasons as Claim 5
Claim 12 is rejected for the same reasons as Claim 6












Conclusion

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)        HSU; Fu-Song et al. (US-20200202538-A1)- A motion tracking system includes a first image-capturing module, a computing module and a database. The first image-capturing module captures the full body motion of an object to obtain a depth image., ......... ...... Fig. 1. Abstract.

(b)        SAITO; Hitoshi et al. (US-20170285734-A1)- A head mounted display for supporting improvement in an act of moving a body is provided. The head mounted display includes image display unit that transmits external scenery therethrough and forms an image, a body motion detection unit that detects motions of a body of a user.................. Fig. 1. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUMANA KHANDEKAR whose telephone number is (571)272-3329. The examiner can normally be reached M-F 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUMANA KHANDEKAR/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667